JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-14-00782-CV

               IN THE INTEREST OF L.D.A. AND D.D.A., CHILDREN

   Appeal from the 312th District Court of Harris County. (Tr. Ct. No. 2000-25529).

       This case is an appeal from the final judgment signed by the trial court on
September 18, 2014. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that the trial court’s judgment contains no
reversible error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered January 22, 2015.

Panel consists of Chief Justice Radack and Justices Bland and Huddle. Opinion delivered
by Justice Huddle.   y